Exhibit 10.54

 

Amendment No. 1 to the

Pershing Gold Corporation

2013 Equity Incentive Plan

(Established February 12, 2013)

 

 

THIS AMENDMENT No. 1 to the Pershing Gold Corporation 2013 Equity Incentive Plan
(the “Plan”) is made on this 7th day of October, 2016 (the “Effective Date”).

 

WHEREAS, Pershing Gold Corporation (the “Company”) originally established the
Plan as of February 12, 2013;

 

WHEREAS, Section 4.2 of the Plan sets the maximum number of shares of Common
Stock that may be delivered pursuant to awards granted under the Plan at 40
million shares;

 

WHEREAS, Section 7.1 of the Plan authorizes the Board of Directors (the
“Board”), as the plan Administrator, to proportionately adjust the number of
shares of Common Stock issuable under the Plan in the event of a reverse split;

 

WHEREAS, the Company completed an 18-for-1 reverse split of its Common Stock on
June 18, 2015 (the “Reverse Stock Split”); and

 

WHEREAS, the Board desires to amend section 4.2 of the Plan to modify the share
limit pursuant to Section 7.1 of the Plan as a result of the Reverse Stock
Split.

 

NOW THEREFORE, the Board hereby amends the Plan as follows:

 

1.            Share Limit. As of the Effective Date, Section 4.2 of the Plan is
hereby deleted in its entirety and replaced with the following:

 

4.2 Share Limit. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan may not
exceed 2,222,222 shares of Common Stock (the “Share Limit”).

 

2.            Effect on Plan. The Plan shall remain unchanged and in full force
and effect except as otherwise set forth in this Amendment No. 1.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment No. 1 to the Plan as of the date first indicated above.

 

  Pershing Gold Corporation     A Nevada corporation             /s/ Mindyjo
Germann     By: Mindyjo Germann     Its: Corporate Secretary  

 

 



 

